
	
		I
		111th CONGRESS
		1st Session
		H. R. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Thomas Edison National Historical Park
		  in the State of New Jersey as the successor to the Edison National Historic
		  Site.
	
	
		1.Short titleThis Act may be cited as the
			 Act Commemorating the LITE, or
			 Lifetime Innovations of Thomas Edison.
		2.PurposesThe purposes of this Act are—
			(1)to recognize and
			 pay tribute to Thomas Alva Edison and his innovations; and
			(2)to preserve,
			 protect, restore, and enhance the Edison National Historic Site to ensure
			 public use and enjoyment of the Site as an educational, scientific, and
			 cultural center.
			3.Thomas Edison
			 National Historical Park
			(a)EstablishmentThere
			 is established the Thomas Edison National Historical Park as a unit of the
			 National Park System (hereafter the Historical Park).
			(b)BoundariesThe
			 Historical Park shall be comprised of all property owned by the United States
			 in the Edison National Historic Site as well as all property authorized to be
			 acquired by the Secretary of the Interior for inclusion in the Edison National
			 Historic Site before the date of the enactment of this Act, as generally
			 depicted on the map entitled the Thomas Edison National Historical
			 Park, numbered 403/80,000, and dated April 2008.
			(c)MapThe
			 map of the Historical Park shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			4.Administration
			(a)In
			 GeneralThe Secretary shall administer the Historical Park in
			 accordance with this Act and with the provisions of law generally applicable to
			 units of the National Park System, including the Acts entitled An Act to
			 establish a National Park Service, and for other purposes, approved
			 August 25, 1916 (39 Stat. 535; 16 U.S.C. 1 et seq.) and An Act to
			 provide for the preservation of historic American sites, buildings, objects,
			 and antiquities of national significance, and for other purposes,
			 approved August 21, 1935 (16 U.S.C. 461 et seq.).
			(b)Acquisition of
			 Property
				(1)Real
			 propertyThe Secretary may acquire land or interests in land
			 within the boundaries of the Historical Park, from willing sellers only, by
			 donation, purchase with donated or appropriated funds, or exchange.
				(2)Personal
			 propertyThe Secretary may acquire personal property associated
			 with, and appropriate for, interpretation of the Historical Park.
				(c)Cooperative
			 AgreementsThe Secretary may consult and enter into cooperative
			 agreements with interested entities and individuals to provide for the
			 preservation, development, interpretation, and use of the Historical
			 Park.
			(d)Repeal of
			 Superseded LawPublic Law 87–628 (76 Stat. 428), regarding the
			 establishment and administration of the Edison National Historic Site, is
			 repealed.
			(e)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Edison National Historic Site shall be
			 deemed to be a reference to the Thomas Edison National Historical
			 Park.
			5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
